 

 

ar pe

io os Ae
Case 1:20-cr-00342-GBD Document 82 Fuddib8/o1734 “Page 1 of 7

pe

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Consent
Order of Restitution
Vv.

CALVIN BLAIR,

Defendant. Docket No. 20 Cr. 342 (GBD)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Rebecca T. Dell, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts Two,
Three, and Four of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution

Calvin Blair, the Defendant, shall pay restitution in the total amount of $18,918.57 minus
the value at the time of items listed in Schedule B at the time of sentencing, pursuant to 18 U.S.C.
§§ 3663, 3663A (MVRA), to the victims of the offense charged in Counts Two and Three. The
names, addresses, and specific amounts owed to the victims is set forth in the Schedule of Victims,
attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change
of address of a victim, the Clerk of the Court is authorized to send payments to the new address
without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with defendant John Blair on Count Three in the same
case.

B. Apportionment Among Victims

2020.01.09
Case 1:20-cr-00342-GBD Document 82 Filed 09/01/21 Page 2 of 7

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,
attached hereto as Schedule A on a pro rata basis, whereby each payment shall be distributed
proportionally to each victim based upon the amount of loss for each victim, as set forth more fully
in Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

Jn the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). While serving the term of imprisonment, the Defendant shall make
installment payments toward his restitution obligation, and may do so through the Bureau of
Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP
may establish a payment plan by evaluating the Defendant’s six-month deposit history and
subtracting an amount determined by the BOP to be used to maintain contact with family and
friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall
help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting his
restitution obligation. Any unpaid amount remaining upon release from prison will be paid in
installments of an amount equal to ten percent of the Defendant’s gross income on the first of each

month.

3. Payment Instructions
Case 1:20-cr-00342-GBD Document 82 Filed 09/01/21 Page 3 of 7

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time Jimitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
Case 1:20-cr-00342-GBD Document 82 Filed 09/01/21 Page 4 of 7

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

 
Case 1:20-cr-00342-GBD Document 82 Filed 09/01/21 Page 5 of 7

6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

at

430 Py os
By: LON KE 8/25/2021
Rebecca T. Dell DATE
One Saint Andrew’s Plaza
New York, NY 10007
Tel.: (212) 637 - 2198

 

CALVIN BLAIR

Od et os,
By: Wi G-S5t- Lp

Calvin Blair DATE

  

 

 
    

MAA .
By: {4 LE Ve 3/; Dy pw at
Stephani M. ee Esq. DATE
Law Office of Stephanie Carvlin

440 Broadway, Suite 4610

/New York, NY 10005

' 212-748-1636
carvlin@hotmail.com

SQARDERED:
Danas

LE GEORGE B. DANIELS

TATES DISTRICT JUDGE AUG 3 1 071 #

     
 

 

 
Case 1:20-cr-00342-GBD Document 82 Filed 09/01/21 Page 6 of 7

Schedule A

 

| Name & Address Amount of Restitution

 

$18,142.57 minus the value of the Specific Property
listed in Schedule B

 

 

$776

 

 

 

 

 
Case 1:20-cr-00342-GBD Document 82 Filed 09/01/21 Page 7 of 7

Schedule B

Specific Property To Be Applied Toward Restitution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone IMEI

Apple Iphone |! 64 GB Purple Kit 356547109807438
Apple Iphone 11 64 GB Purple Kit 356557108595975
Apple Iphone |1 Pro Max 64 GB Green Kit 3528461 10488863
Apple Iphone 11 Pro 64 GB Green Kit 353248107295352
Apple Iphone 7 V2 32G Black Kit 354917095275340
Apple Iphone 7 V2 32G Black Kit 3549 17095081854
Samsung G986U Galaxy 820+ 5G 128 GB Black Kit | 353495111896234
Samsung G986U Galaxy $20+ 5G 128 GB Black Kit | 3554641 10068227
Samsung G981U Galaxy $20 5G 128 GB Gray Kit 354266113565781
Samsung G981U Galaxy $20 5G 128 GB Gray Kit 3542661 13495807

 

 
